  Case 2:18-cv-08420-RGK-PJW Document 195 Filed 07/14/21 Page 1 of 3 Page ID #:2005

 Name and address:
 Robert Corn-Revere
 DAVIS WRIGHT TREMAINE LLP
 1301 K Street NW,Suite 500 East
 Washington,D.C. 20005




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
United States of America                                      CASE NUMBER:

                                                                                2:18-cv-08420-RGK
                                                PLAINTIFFS)
                             v.

$1,546,076.35 In Bank Funds Seized from Republic                        REQUEST FOR APPROVAL OF
Bank of Arizona Account 1889,et al.                                   SUBSTITUTION OR WITHDRAWAL
                                               DEFENDANT(S)                   OF COUNSEL

                                                   INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel"(Form G-123), instead of this
"Request for Approval of Substitution or Withdrawal of Counsel"(Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel"(Form G-01), and submit
a proposed "Order on Request for Approval ofSubstitution or Withdrawal of Counsel"(Form G-01 Order).
If the circumstances surrounding an attorneys withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; ifthe attorney appeared pro hac vice, enter "PHV"in thefieldfor "CA Bar Number"):

 Name: Robert Corn-Revere                                                      CA Bar Number: PHV
 Firm or agency: Davis Wright Tremaine LLP

 Address: 1919Pennsylvania Avenue NW,Suite 800, Washington,DC 20006(address as appears on the docket.)

 Telephone Number: 202-973-4225                                  Fax Number:    202-973-4499
 E-mail: bobcornrevere@dwt.com
 Counsel of record for the following party or parties: James Larkin and Michael Lacey




 Other members of the same firm or agency also seeking to withdraw: Davis Wright Tremaine LLP, Robert Corn-Revere
 James C.Grant,and Scott R.Commerson request to withdraw from representation of Messrs. Larkin and Lacey in all
 cases included in this consolidated matter.
G -01 (06/13)               REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                      Page 1 of3
  Case 2:18-cv-08420-RGK-PJW Document 195 Filed 07/14/21 Page 2 of 3 Page ID #:2006



SECTION II - NEW REPRESENTATION

LI     No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
       to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
       party or parties in this case, and who is a member in good standing of the Bar of this Court.
1=1    The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
       proceed pro se, as self-represented litigants.

       The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
       who is a member in good standing ofthe Bar ofthis Court:

       Name:                                                                         CA Bar Number:
       Firm or agency:

       Address:
       Telephone Number:                                               Fax Number:
       E-mail:


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


      Date: July 14, 2021                            Signature:

                                                     Name:        Robert Corn-Revere

New Attorney(f  i applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing ofthe Bar of this Court.


      Date:                                          Signature:

                                                     Name:

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check ifapplicable):
                                         0substitution ofcounsel as specified above.
                                         0 representing myselfpro se in this case.


      Date:    July 14, 2021                         Signature:

                                                     Name:        Michael Lacey

                                                     Title:       ;X.&


G-01 (06/13)                   REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                     Page 2 of3
      Case 2:18-cv-08420-RGK-PJW Document 195 Filed 07/14/21 Page 3 of 3 Page ID #:2007

SECTION II - NEW REPRESENTATION

 [1]    No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
 El     The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed pro se, as self-represented litigants.

 O      The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

         Name:                                                                        CA Bar Number:
         Firm or agency:

         Address:

         Telephone Number:                                              Fax Number:
         E-mail:


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


       Date: July 14, 2021                           Signature:

                                                     Name:         Robert Corn-Revere

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


       Date:                                         Signature:

                                                     Name:

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                         E substitution of counsel as specified abo
                                         0 representing myself        in this ca
                                                                                                   4
       Date:                                         Signature:
                                                                   7
                                                     Name:        / James     kin

                                                     Title:

G-01 (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                        Page 3 of 3
